Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00481-CR

                                  Robert Stewart MAY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 18-03-00041-CRK
                         Honorable Lynn Ellison, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s “Motion to Withdraw Pursuant to Anders” is GRANTED.

      SIGNED August 10, 2022.


                                             _____________________________
                                             Lori I. Valenzuela, Justice